Daly v AJ Costello Group, LLC (2022 NY Slip Op 07399)





Daly v AJ Costello Group, LLC


2022 NY Slip Op 07399


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, BANNISTER, AND MONTOUR, JJ.


1011 CA 21-01367

[*1]WILLIAM DALY, PLAINTIFF-RESPONDENT,
vAJ COSTELLO GROUP, LLC, ET AL., DEFENDANTS, ANTHONY J. COSTELLO & SON DEVELOPMENT, LLC, AND ANTHONY J. COSTELLO & SON (JOSEPH) DEVELOPMENT, LLC, DEFENDANTS-APPELLANTS. 


BOND, SCHOENECK & KING, PLLC, ROCHESTER (CURTIS A. JOHNSON OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
UNDERBERG & KESSLER LLP, ROCHESTER (RYAN T. BIESENBACH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered July 27, 2021. The order granted the motion of plaintiff insofar as it sought summary judgment on liability against defendants Anthony J. Costello & Son Development, LLC, and Anthony J. Costello & Son (Joseph) Development, LLC. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court